DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a seat warmer, a bidet jet spray, a hydro-flush, a sound system or an air freshener” in lines 10-11 of claim 1, lines 2-3 of claim 1, and lines 3-6 of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The disclosure is objected to because of the following informalities: the pages in the specification is not being numbered; the designation of a reference character are not consistent such as character “120” is being designated as “pedestals” on line 4 of page 8, “paws” on line 19 of page 11, and “tank sleeve” on line 5 of page 12 in the specification; the designation of a reference character are not consistent such as character “130” is being designated as “compartments” on line 4 of page 8, “case” on line 13 of page 10, and “base” on line 19 of page 11 in the specification; and “lowing” on line 23 of page 8 should be --lowering--.  
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities: “the base of the toilet” in line 2 of claim 1 should be --a base of a toilet—since they are being recited for the first time; the limitation “the base of the toilet” in line 2 of claim 1 is presented after the verb “attached” which combined the “pedestals” and “the base of the toilet” together as part of the claim combination but appears to claim “the base of the toilet” as functional intended use, therefore, a positive recitation of the limitation is required if the toilet and the base of the toilet are intended as part of the claimed combination or the language “attached” should be changed to --for attaching-- if the toilet and the base of the toilet are not intended as part of the claimed combination; more button” in line 4 of claim 1 should be --more buttons--; “from one or more buttons” in line 8 of claim 1 should be --from the one or more buttons--; “system or” in in line 10 of claim 1 should be --system, and--; “a seat warmer, bidet jet spray, hydro-flush, sound system or air freshener” in lines 2-3 of claim 2 should be --the seat warmer, bidet jet spray, hydro-flush, sound system, and air freshener--; “a seat warmer, bidet jet spray, hydro-flush, sound system or air freshener” in lines 3-4 and in lines 5-6 of claim 3 should be --the seat warmer, bidet jet spray, hydro-flush, sound system, and air freshener--; and “or” in line 2 of claim 8 should be --and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “one or more buttons 150” being “pressed” to raise or lower the pedestals 120, does not reasonably provide enablement for the “controller configured to: control the actuator, wherein the controller sends a signal to the actuator to raise or lower the toilet based on the pedestals being pressed or depressed” as claimed in lines 5-7 of claim 1, “a first pedal of the one or more pedestals is configured to raise the toilet” in claim 4, and “a second pedal of the one or more pedestals is configured to lower the toilet” in claim 5.  
The original specification, on pages 1-3, discuss the state of the prior art of numerous “smart” toilets which offer “spa” features for the user.  The examiner recognizes that there are prior art for raising and lowering a pedestal and there are separate prior art for raising and lowering a toilet.  However, none of the prior art teaches an apparatus as claimed with a controller and an actuator for raising and lowering one or more pedestals as claimed and also for raising and lowering a toilet based on the pedestals being pressed or depressed.  One skill in the art at the time the invention was effectively filed would not have been able to realize the necessary structures to make an apparatus as claimed with a controller and an actuator for raising .  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The original specification fails to teach how make the pedestals 120 to allow them to be “pressed or depressed” and the original specification fails to teach a toilet with the required structures of a toilet in relation to the actuator for allowing the toilet to raise or lower “based on the pedestals being pressed or depressed” as claimed in claim 1, for allowing “a first pedal of the one or more pedestals is configured to raise the toilet” in claim 4, or for allowing “a second pedal of the one or more pedestals is configured to lower the toilet” in claim 5.  
Without such teaching, undue experimentation would have to perform for arriving at a workable apparatus as claimed with a controller and an actuator for raising and lowering one or more pedestals as claimed and also for raising and lowering a toilet based on the pedestals being pressed or depressed.  Claims 2-8 are similarly rejected for depending from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the phrase "can be" on line 9 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-8 are similarly rejected for depending from claim 1.  The claims are being examined as best understood.  For the purpose of this examination, “a seat warmer, a bidet jet spray, a hydro-flush, a sound system or an air freshener” are not considered as part of the claimed combination.

Allowable Subject Matter
	As best understood, claims 1-8 are free of prior art.  The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record alone or in combination teaches an apparatus as claimed with a controller and an actuator for raising and lowering one or more pedestals as claimed and also for raising and lowering a toilet based on the pedestals being pressed or depressed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/597,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all essential features being claimed in the instant application are similar to that of claims 1-9 of copending Application No. 16/597,048 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Al-Jafar, Jones et al., and Austin disclose apparatus for assisting a user with a toilet buttons in arm rest and remote which are features not being claimed.  Carpenter et al. and Urso disclose pedestal that is adjustable for assisting the user achieving squatting position.  Hassan teaches a toilet system with a seat warmer, a bidet jet spray, a sound system, and an air freshener which are features not being positively claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754